NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CLOVUS M. SYKES,                                No. 16-73708

                Petitioner-Appellant,           Tax Ct. No. 24394-15

 v.
                                                MEMORANDUM*
COMMISSIONER OF INTERNAL
REVENUE,

                Respondent-Appellee.

                           Appeal from a Decision of the
                             United States Tax Court

                            Submitted April 19, 2018**

Before:      THOMAS, Chief Judge, and TROTT and SILVERMAN, Circuit
             Judges.

      Clovus M. Sykes appeals pro se from the Tax Court’s decision upholding the

Commissioner of Internal Revenue’s determination of income tax deficiencies for

tax year 2012, and imposing a penalty under 26 U.S.C. § 6673. We have

jurisdiction under 26 U.S.C. § 7482(a)(1). We review de novo questions of law,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
including whether the Tax Court has subject matter jurisdiction, and for clear error

its factual findings. Meruelo v. Comm’r, 691 F.3d 1108, 1114 (9th Cir. 2012). We

review the imposition of penalties under § 6673 for abuse of discretion. Wolf v.

Comm’r, 4 F.3d 709, 716 (9th Cir. 1993). We affirm.

      The Tax Court had jurisdiction when the Commissioner mailed valid notices

of deficiency. See 26 U.S.C. § 6212; see also Scar v. Comm’r, 814 F.2d 1363,

1366–70 (9th Cir. 1987) (discussing requirements for valid notice of deficiency

such that jurisdiction is conferred upon the Tax Court). We reject as without merit

Sykes’s contention that a letter he received from the Social Security

Administration affected the validity of the notice of deficiency.

      The Tax Court properly upheld the Commissioner’s deficiency

determination for 2012 because the Commissioner presented “some substantive

evidence” that Sykes failed to report income and Sykes did not submit any relevant

evidence “showing that the deficiency was arbitrary or erroneous.” Hardy v.

Comm’r, 181 F.3d 1002, 1004–05 (9th Cir. 1999).

      The Tax Court did not abuse its discretion by imposing against Sykes a

penalty under § 6673 for maintaining frivolous positions. See 26 U.S.C.

§ 7443A(b) (authorizing chief judge to assign proceedings to a special trial judge);

id. § 6673(a)(1) (authorizing a penalty not in excess of $25,000 where the

taxpayer’s position is frivolous or groundless).


                                          2                                  16-73708
      Sykes’s motion to consolidate Appeal Nos. 13-74293, 14-70446, 14-73956,

and 16-73708 (Docket Entry No. 16) is denied as moot.

      AFFIRMED.




                                       3                               16-73708